Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 1 of 28



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

  TODD BENJAMIN INTERNATIONAL, LTD. and
  TODD BENJAMIN, individually and on behalf of
  all others similarly situated, and derivatively on
  behalf of the TCA Global Credit Master Fund, L.P.,
  TCA Global Credit Fund, LP, and TCA Global              Case No. ______________
  Credit Fund, Ltd.,
                                                          Class Action Complaint
         Plaintiffs,
                                                          Jury Trial Demanded
  vs.

  TCA FUND MANAGEMENT GROUP CORP., a
  Florida corporation, ROBERT PRESS, ALYCE
  SCHREIBER, WILLIAM FICKLING, THOMAS
  DAY, PATRICK PRIMAVERA, DONNA
  SILVERMAN, and TARA ANTAL,

         Defendants.


        VERIFIED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiffs, Todd Benjamin International, Ltd. and Todd Benjamin (“Plaintiffs”),

  individually and behalf of all others similarly situated, and derivatively on behalf of the TCA

  Global Credit Master Fund, L.P., TCA Global Credit Fund, LP, TCA Global Credit Fund, Ltd.,

  sue Defendants, TCA Fund Management Group Corp. (“TCA Management”), Robert Press

  (“Press”), Alyce Schreiber (“Schreiber”), William Fickling (“Fickling”), Thomas Day (“Day”),

  Donna Silverman (“Silverman”), Patrick Primavera (“Primavera”), and Tara Antal (“Antal”)

  (collectively, “Defendants”), alleging as follows:

                                         INTRODUCTION

         Defendants are the investment advisor and certain officers and directors that advised a

  series of Cayman-based hedge funds organized to pool investments. TCA Global Credit Master
Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 2 of 28



  Fund, L.P. (“Master Fund”) serves as the primary fund for various TCA entities through a

  “master-feeder” fund structure. That structure, discussed in more detail below, uses other funds

  to funnel money to the Master Fund in order to aggregate all funds in one place. The Master

  Fund’s supposed business was to make high-interest, collateralized loans to micro- and small-cap

  companies in need of short-term capital.

         Plaintiffs bring this class action against the Defendants because Defendants knowingly

  inflated the net asset value (“NAV”) of the Master Fund by, among other things, failing to

  remove or properly value bad loans and by creating phantom “investment advisory” fees that

  were fraudulent and uncollectable. As a consequence of inflating the NAV with bad loans and

  phantom fees, Defendants were paid excessive management fees for advising the Master Fund

  and feeder funds as the SEC-registered investment advisor and its officers and directors, and

  redeemed investments in the TCA funds at excessive values, before the fund collapsed and

  entered a dissolution process on or about January 21, 2020.

         Plaintiffs, being unaware of Defendants’ fraudulent practice of inflating the NAV of the

  Master Fund, elected to invest in, and not redeem their respective investments in, the Master

  Fund. The Master Fund, which reported assets in excess of $500 million, is now allegedly

  missing at least $200 million. The claims asserted in this lawsuit are direct and derivative claims

  based on Defendants’ misrepresentations and breach of related duties.

                                             THE PARTIES

         1.      Plaintiff Todd Benjamin International, is a legal entity incorporated in the United

  Kingdom.

         2.      Plaintiff Todd Benjamin, acting for the benefit of his IRA account, is a resident of

  the United Kingdom and a citizen of the Unites States.




                                                  2
Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 3 of 28



         3.      Defendant TCA Management is an SEC-registered investment advisor located in,

  and managed from, Aventura, Florida, and is incorporated under laws of the State of Florida.

  TCA Management was at all material times the SEC-registered investment manager of the

  Master Fund and other feeder funds, discussed below.

         4.      Robert Press is the Founder and Director of the Master Fund and of TCA

  Management, and a resident of the State of Florida. According to SEC-filed form ADV for TCA

  Management, TCA Management is controlled and majority owned by Robert Press.

         5.      Alyce Schreiber is the acting Chief Executive Officer of TCA Management, and

  on information and belief, a resident of the State of Florida.

         6.      William (“Bill”) Fickling is the acting Chief Operating Officer of TCA

  Management, and on information and belief, a resident of the State of Georgia.

         7.      Thomas Day is the acting Chief Credit Officer of TCA Management, and on

  information and belief, a resident of the State of New York.

         8.      Donna Silverman is the former chief portfolio manager of TCA Management, and

  on information and belief, a resident of the State of Florida.

         9.      Patrick Primavera is the former managing director of TCA Management, and on

  information and belief, a resident of the State of New Jersey.

         10.     Tara Antel is the Chief Compliance Officer of TCA Management, and on

  information and belief, a resident of the State of Florida.

                                   JURISDICTION AND VENUE

         11.     This Court has subject matter jurisdiction over this action pursuant to federal

  question jurisdiction, 28 U.S.C. § 1331, and the Class Action Fairness Act of 2005, 28 U.S.C. §

  1332(d), because this is a class action and the amount in controversy exceeds $5 million,




                                                    3
Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 4 of 28



  exclusive of interest and costs, and Plaintiffs –– as well as other class members –– are citizens of

  different states than Defendants, who are residents of Florida, Georgia, New York, and New

  Jersey. On information and belief, less than one-third of the members of the proposed class are

  citizens of the State of Florida, Georgia, New York, and/or New Jersey.              Indeed, TCA

  Management’s disclosures indicate that approximately 90% of beneficial owners in the Master

  Fund are foreign citizens.

         12.     The Court has personal jurisdiction over Defendants on the following grounds:

  TCA Management and the other Defendants operate the Master Fund in, maintain an office in,

  and reside in, Florida. Defendants committed the tortious acts complained of herein within

  Florida. Defendants are also engaged in substantial and not isolated activity within Florida.

         13.     Pursuant to 28 U.S.C. § 1391(b), venue is proper in the Southern District of

  Florida because Defendants reside in, and a substantial part of the events or omissions giving rise

  to the claims occurred in this District; specifically, in Aventura, Florida.

         14.     Further, under the Offering Memorandum, any court of competent jurisdiction

  may hear these claims, which are subject to Delaware law.                Specifically, the Offering

  Memorandum provides in relevant part:

         Neither the General Partner nor the Investment Manager shall be liable to the
         Partnership or the Limited Partners for any action or inaction in connection with
         the business of the Partnership unless such action or inaction is determined by a
         final, non-appealable court of competent jurisdiction to constitute gross
         negligence (as interpreted in accordance with the laws of the State of Delaware,
         U.S.) or willful misconduct. The Partnership (but not the Limited Partners) is
         obligated to indemnify the General Partner, the Investment Manager and their
         respective partners, managers, members, officers, employees and affiliates from
         any claim, loss, damage or expense incurred by such persons relating to the
         business of the Partnership; provided that such indemnity will not extend to
         conduct determined by a final, non-appealable court of competent jurisdiction to
         constitute gross negligence (as interpreted in accordance with the laws of the State
         of Delaware, U.S.) or willful misconduct. The Master Agreement contains similar
         exculpation and indemnification provisions in favor of the General Partner.



                                                    4
Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 5 of 28




         Exhibit 1 (emphasis supplied).

                                             SUMMARY

         15.      TCA Management is an SEC-registered investment advisor that is majority owned

  and controlled by Press.

         16.      The other individual Defendants are (or have been) officers and/or directors of

  TCA Management with direct responsibility over portions of TCA Management’s advisory

  activities for the Master Fund and other TCA feeder funds.

         17.      TCA Management provides investment advisory services to three pooled

  investment vehicles, according to SEC-filed ADV forms. Specifically, those pooled investment

  vehicles are:

               a. TCA Global Credit Fund, LP, which directly invest substantially all of its assets
                  in the Master Fund and serves as the vehicle for investment in the Master Fund by
                  foreign citizens;

               b. TCA Global Credit Fund, Ltd., which invests substantially all of its assets in the
                  Master Fund through TCA Global Lending Corp., and serves as the vehicle for
                  investments in the Master Fund by U.S. citizens; and

               c. TCA Global Credit Master Fund, LP (i.e., the “Master Fund”), which is used to
                  pool all assets invested by U.S.-based and foreign-based investors from the two
                  feeder funds.

         18.      In summary, the first two funds, TCA Global Credit Fund, L.P. and TCA Global

  Credit Fund, Ltd. (collectively “Feeder Funds”), feed investments into the Master Fund, which is

  used for short term, senior secured, direct lending under the control of TCA Management.

         19.      The purported qualifications and business practices of TCA Management are

  discussed in the SEC-filed brochure dated December 14, 2018. See Exhibit 2.

         20.      TCA Management is not the general partner of any of the funds but acts as the

  investment manager of the Funds. According to the Brochure, TCA Global Credit Fund GP,



                                                   5
Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 6 of 28



  Ltd., is the Fund’s general partner. Id. at p. 5.

          21.        In one Offering Memorandum dated January 2018, the structure of the fund is

  represented as follows:




  Exhibit 1, p. 2.

          22.        TCA Management and the individual Defendants are responsible for

  representations made in connection with the business and performance of the Master Fund and

  the Feeder Funds, including the Offering Memorandum and financial statements issued annually,

  among other things.

          23.        The common element between all of the TCA entities and the substance of the


                                                      6
Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 7 of 28



  combined entities is that Press controls all of the entities as the majority shareholder, founder,

  principal, director, and/or owner. At all material times, Press controlled every aspect of the

  business, with input and assistance from the other named individual Defendants.

         24.     The Master Fund, according to the brochure, is primarily engaged in making high

  interest loans to small- and micro-cap companies.

         25.     In the November 28, 2019 TCA Master Fund newsletter, TCA relayed positive

  numbers and 35 months of straight profits touting over $500 million in assets under management

  and a 7.07% year to date return. See Exhibit 3.

         26.     However, in early 2020, TCA insiders blew the whistle to the SEC alleging the

  numbers were fabricated and TCA had losses of over $200 million.

         27.     TCA subsequently informed investors that it intended to liquidate the funds and

  would provide a detailed action plan within 30 days.

         28.     No action plan has been released and TCA has gone dark.

                                   FACTUAL ALLEGATIONS

         I.      Plaintiffs’ Investment

         29.     Plaintiff Todd Benjamin International, Ltd., is a UK entity.

         30.     Beginning in or about June 2018, Todd Benjamin International invested through

  the foreign feeder fund into the Master Fund, and became a beneficial owner thereof.

         31.     Plaintiff Todd Benjamin is acting for the benefit of his IRA Account.

         32.     Beginning in or about June 2019, Plaintiff Benjamin invested his IRA funds

  through the domestic fund into the Master Fund and became a beneficial owner thereof.

         33.     At the time of making his investment, Plaintiff Benjamin relied on the

  truthfulness and accuracy of the Fund’s offering document, TCA Management’s Form ADV,




                                                    7
Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 8 of 28



  marketing brochures, newsletters, and additional materials provided by TCA Management.

         34.     Those documents included a purported historical financial performance of the

  Master Fund and NAV values for the Fund which were created for the benefit of investors.

  Those representations were false because, at all material times, the NAV was artificially inflated

  due to Defendants’ failure to write-off bad loans, and to include phantom “investment advisory”

  fees that were based on fraudulent loan documents and were completely uncollectable, among

  other reasons. Those financial documents are currently unavailable to Plaintiffs but will be

  obtained through discovery.

         35.     Plaintiffs relied on the accuracy of the information made available to them by

  TCA Management in deciding to take a beneficial ownership interest in the Master Fund, and,

  thereafter, in deciding not to withdraw that investment.

         36.     TCA Management and the individual officers and directors that are named

  Defendants were all aware that the financial statements regarding the NAV and historical returns

  in the offering documents were false, and that investors, including Plaintiffs, would rely on those

  statements.

         37.     Defendants were collectively responsible for promulgating those false statements

  in furtherance of inducing Plaintiffs and other investors’ investments, as beneficial owners, in the

  Master Fund.

         II.     The Whistleblowers

         38.     In January 2020, NBC news broke the news that three TCA employees

  collectively filed an SEC whistleblower complaint accusing TCA of inflating both its earnings

  and assets for years.

         39.     According to the whistleblowers, TCA failed to book losses on defaulted loans




                                                   8
Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 9 of 28



  and recorded fee revenues that it had not received in the form of phantom “advisory fees” that

  were never earned.

         40.       Per the whistleblowers, TCA had inflated the hedge fund numbers since 2017, if

  not earlier, and TCA has at most $300 million in assets, not the $500 million reported to

  investors. In all likelihood, it has significantly less than $300 million in assets, and investors will

  be returned pennies on the dollar, if anything.

         III.      TCA’s Questionable Financials

         41.       The TCA insider allegations are bolstered by Grant Thornton’s audited financial

  statement for the year ending December 31, 2018, which only gave the Master Fund a qualified

  opinion by its auditors because it was unable to verify four distinct categories. See Exhibit 4.

  The distinct categories include income, loan evaluation, the value of TCA Special Purpose

  Vehicles, and a receivable note worth $28 million from a related party. Specifically, that audit

  provides:

                a. TCA’s Income:

                   We were unable to verify the revenue recognized by the Master Fund in
                   relation to investment banking income has met the revenue recognition
                   criteria of IFRS 15. In relation to the year-end receivable balance
                   amounting to US$72,910,116 we were unable to independently confirm
                   the existence of US$37,853,277 with the relevant counterparty. As a
                   result, we are unable to determine if investment banking income was
                   earned in accordance with IFRS 15 during the year amounting to
                   US$61,619,349 and the recoverability of the related receivable of
                   US$72,910,116.

                b. TCA’s Special Purpose Vehicles

                   As described in Note 2 and Note 4 to the financial statements, the Master
                   Fund has carried its investments in Special Purpose Vehicles at fair value
                   amounting to US$161,125,618 as at December 31, 2018. The valuation of
                   the Special Purpose Vehicles was prepared by the Master Fund’s
                   Management with the assistance of independent third-party valuation
                   firms. The valuations have been prepared based on assumptions regarding



                                                    9
Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 10 of 28



              future earnings and profitability of the underlying companies owned by
              the Special Purpose Vehicles. These projections are based on significant
              estimates made by management of the Special Purpose Vehicles and the
              Master Fund, the projections are used by independent third-party valuation
              firms as described in Note 4 in these financial statements as a significant
              input to estimate fair value. We have not been able to corroborate certain
              valuation inputs relating to forecasted earnings and profitability used in
              the valuations. This includes a subsequent-events review of forecasted
              versus actual results of the underlying companies for the period post year
              end. As a result, we were unable to determine the fair value of Special
              Purpose Vehicles as at December 31, 2018 fair valued at US$161,125,618.

           c. TCA Loans

              We note that IFRS 9 was not applied for the full financial year and
              therefore we are unable determine the impact on net income as presented
              in the statement of comprehensive income and statement of changes in
              partners’ capital had the IFRS 9 valuation model been applied for the full
              year.

              The Master Fund has applied IFRS 9 in relation to the valuation of its
              Loans amounting to US$115,185,926 and related interest receivable
              amounting to US$7,179,521 as at December 31, 2018. Based on our
              review of the model applied by management to value the Loans and
              related interest in accordance with IFRS 9 we note that:

                     • the model applies a uniform percentage for probability of default
                     and loss given default which does not consider individual
                     experience with each Loan and does not consider historic
                     impairments;
                     • the model does not include scenario analysis/range of possible
                     outcomes to determine a weighted expected credit loss and instead
                     uses managements best estimate, and
                     • Managements best estimate often assumes takeover of the
                     borrowing entity or a high success rate through litigation and does
                     not allow for outcomes which may differ to this estimate.

              As a result, we are unable to determine the completeness of the net
              expected credit loss of US$10,405,436 applied by management is in
              accordance with IFRS 9 and the potential impact on the carrying value of
              Loans amounting to US$115,185,926 and related interest receivable
              amounting to US$7,179,521. We were also unable to independently
              confirm the existence of US$8,658,952 of the above Loans with the
              relevant borrowers.

           d. Notes Receivable



                                              10
Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 11 of 28



                   The Master Fund as described in Note 6 to the financial statements has a
                   promissory note receivable from a related party amounting to
                   US$28,304,047. The recoverability of this note is dependent on the
                   continued operations of the Master Fund to generate sufficient
                   management and performance fees to repay the promissory note. As at
                   December 31, 2018 we were unable to verify if the related party had
                   sufficient assets to repay the promissory note amounting to
                   US$28,304,047.

  Exhibit 4.

         42.       Collectively, Grant Thornton was unable to opine on a large percentage of the

  Fund’s assets, loans and receivables, and relies heavily on information directly from TCA’s

  management. Id.

         43.       TCA improperly failed to value its assets by inflating assets, failing to reduce

  valuations on companies it claimed were in default (and already in litigation), improperly

  accounting for assets transferred into the name of other TCA activities or insiders, and booking

  “advisory fees” as assets that were never earned, among other things.

         44.       TCA Management attempted to explain-away the problems with the audit in a

  letter dated July 26, 2019, which coincided with the late release of the 2018 financials. TCA

  blamed the auditor for the findings, claiming that “major accounting firms received some very

  public criticism coming into the 2018 audit season.” In other words, TCA Management blamed

  the result on overly conservative auditors and minor issues that could be addressed at a later date.

  See Exhibit 5.

         IV.       TCA’s Massive Undisclosed Litigation History and Investment Defaults

         45.       According to TCA’s offering memorandum, TCA states:

                   From time to time, the Master Fund initiates civil commercial litigation
                   matters as a creditor to enforce its obligations under various transaction
                   agreements against debtors who have defaulted on their obligations to
                   repay the Master Fund. On occasion, the Master Fund, the Investment
                   Manager, the General Partner and/or their officers or principals are named



                                                   11
Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 12 of 28



                  as defendants in a pre-emptive lawsuit and/or counterclaim filed by a
                  defaulted debtor after the borrower is served with a notice of default. The
                  defendants in such cases aggressively seek to dismiss preemptively filed
                  cases by defaulted debtors.

  Exhibit 1, p. 27.

         46.      However, this disclosure fails to reveal TCA Management’s true business model,

  which is to drive its investment targets into a financial death spiral –– through overleveraging the

  company with debt –– and then have the Master Fund sue its borrowers to foreclose on their

  assets rather than collect on the loans.

         47.      Between 2014 and January 1, 2020, the Master Fund has been a party in over 100

  cases in Broward County, Florida relating to TCA portfolio companies, as well as dozens of

  lawsuits in other jurisdictions, including in the Southern District of Florida, California, and

  Nevada. On information and belief, the Master Fund has brought such lawsuits against the

  majority of its borrowers.

         V.       Investors Would Not Have Invested if TCA’s Owner, Directors, and Others
                  Disclosed their Real Backgrounds in TCA’s Form ADV or the Offering
                  Memorandum

  A. Robert Press

         48.      Press promotes himself as one of the previous heads of global derivative products

  trading for the capital markets group of Chemical Bank.

         49.      In reality, Press was associated with several financial services companies before

  forming TCA Management and the Master Fund. Several of Press’s companies, including the

  following, ultimately collapsed under allegations that Press was operating a boiler room or other

  financial fraud:

         50.      Finantra Capital, Inc.

               a. Press was CEO and Chairman of the Board of Finantra.



                                                  12
Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 13 of 28



              b. Press was the subject of multiple lawsuits alleging he had failed to disclose a

                 scheme to inflate Finantra’s stock.

              c. An investor complaint alleging that Finantra and Press failed to disclose their

                 scheme to inflate Finantra’s stock price, and that Press personally solicited a

                 purchase of nearly ten percent of Finantra’s outstanding stock at a discount to the

                 market price, led to a jury finding against Finantra and Press for violations of

                 Section 10(b) of the Securities Exchange Act of 1934, 15 U.S.C. § 78j, and Rule

                 10b-5.

        51.      PCM Securities Limited, LP

              a. Press was a named respondent in John Terwilliger v. PCM Securities Limited, LP

                 a/k/a Royal Palm Investments, Ltd., Robert D. Press, et al., NASD Arb. No. 97-

                 04990 (filed Oct. 15, 1997). The claimants alleged violations of Alaska, Florida,

                 New York, and United States law with respect to various securities transactions in

                 their account, as well as breach of contract, breach of fiduciary duty,

                 misrepresentation, negligent misrepresentation, professional negligence, willful

                 and bad faith conversion of property, common law fraud, RICO, and punitive

                 damages. The specific allegations included:

                    PCM was engaged in “a complex scheme to defraud investors utilizing
                     fraudulent sales practices and market manipulation in a boiler room
                     environment.”

                    “Robert Press was a control person at PCM Securities as well as a registered
                     representative and agreed to exercise supervisory control and authority over
                     the brokers at PCM/Royal Palm. In or about 1996, Robert Press sold his
                     interest in PCM/Royal Palm to Robert Mitchell and simultaneously agreed to
                     manage the firm as Robert Mitchell did not have the required licenses. In
                     1997 during the time that the [claimants] maintained their account at
                     PCM/Royal Palm Robert Press acting together with Respondent Edelson had




                                                  13
Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 14 of 28



                      full control and supervisory responsibility over all PCM/Royal Palm sales
                      representatives including [the representative at issue in this arbitration].”

               b. Press was found jointly and severally liable for compensatory damages
                  ($649,141.00), attorneys’ fees and costs ($76,914.00), and was personally the
                  subject of a $15,000.00 discovery sanction.

               c. Royal Palm’s broker-dealer license was revoked in nearly every U.S. state, citing
                  conduct including:

                     Dishonest or fraudulent practices, including selling unregistered securities;

                     Transacting business while its license was suspended; and

                     Allowing its Fort Lauderdale office to conduct securities business prior to
                      properly registering with the Florida Department of Banking and Finance.

         52.      Additionally, Press’s first attempt at launching the original TCA Fund, Trafalgar

  Capital Advisors, was forced to liquidate. Although TCA’s offering memorandum characterizes

  it as a prior unrelated investment pool, the liquidator alleged TCA Management executed a series

  of investment transactions on behalf of the Fund that were specifically intended to artificially

  inflate the fund’s NAV and convert fund assets for itself, among other things.

         53.      No reasonable investor would have invested in the Master Fund or with its

  principal, Robert Press, if Defendants had disclosed Press’s (and its other principals’)

  backgrounds, TCA’s litigation history, or the Master Fund’s true financial condition.

  B. Other Individual Defendants

         54.      Alyce Schreiber has been working with Press since Finantra, and is the named

  CEO of TCA Management with operating control over the company with the other individual

  Defendants.     In the SEC-filed ADV form, Schreiber is listed as a control person of TCA

  Management.

         55.      At all material times, William Fickling has been TCA Management’s Chief

  Operating Officer, and on information and belief, founded TCA Management with Press and


                                                   14
Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 15 of 28



  maintains co-operating authority over TCA Management with the other individual Defendants.

  In the SEC-filed ADV form, Fickling is listed as a control person of TCA Management.

         56.    At all material times, Thomas Day has been TCA Management’s Chief Credit

  Officer, and on information and belief, maintains co-operating authority over TCA Management

  with the other individual Defendants. In the SEC-filed ADV form, Day is listed as a control

  person of TCA Management.

         57.    At all material times, Donna Silverman has been TCA Management’s Chief

  Portfolio Strategist, and on information and belief, maintains co-operating authority over TCA

  Management with the other individual Defendants. Donna Silverman is listed on the SEC-filed

  ADV form as an advisory affiliate to TCA Management.

         58.    At all material times, Patrick Primavera has been the New York-based Managing

  Director of TCA Management, and on information and belief, maintains co-operating authority

  over TCA Management with the other individual Defendants. In the SEC-filed ADV form,

  Primavera is listed as a control person of TCA Management.

         59.    At all material times, Tara Antal has been TCA Management’s Chief Compliance

  Officer. Antal joined TCA after earning her MBA from the University of Central Florida in

  2012, and has spent her entire career with the company. Upon information and belief, Antal

  maintains co-operating authority over TCA Management with the other individual Defendants.

  In the SEC-filed ADV form, Antal is listed as a control person of TCA Management.

         VI.    Liquidation

         60.    On or about January 21, 2020, shortly after news broke about the TCA

  whistleblowers, the Fund sent notice to investors that the Master Fund was shutting down. See

  Exhibit 6.




                                               15
Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 16 of 28



         61.      TCA Management cited the SEC investigation as one reason for the shut-down.

         62.      The Fund told investors it would take 12 to 18 months to liquidate all positions of

  the Master Fund.

         63.      The Master Fund promised that a detailed strategy plan would be sent to all

  investors within thirty (30) days.

         64.      More than ninety days have passed since TCA Management made this

  announcement. However, no “detailed strategy plan” has been sent to investors, and TCA

  Management and the Master Fund have gone dark, and have even shut down their website. The

  former website, tcaglobalfund.com, now shows the following:




         VII.     Defendants Made Numerous Materially False and Misleading Statements
                  and Omissions to Plaintiffs and Other Class Members

         65.      Throughout the Class Period, TCA Management and the other Defendants issued

  offering materials and financial statements to Plaintiffs and Class members that contained

  materially false information, including but not limited to the following:

               a. Defendants inflated the NAV and historical returns by refusing to write-off bad


                                                  16
Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 17 of 28



                  loans and by creating phantom investment advisory fees that were never earned,
                  were uncollectable, and were based on fraudulent loan documentation;

               b. Defendants misrepresented the objective of the Master Fund’s business, which
                  was not to make high interest loans that were to be repaid, but to make such loans
                  to use in litigation to collect the assets of the subject borrowers through hundreds
                  of lawsuits filed around the country;

               c. Defendants omitted the tainted background of Press and other control persons in
                  the offering documents and ongoing SEC-disclosures;

               d. Press, on information and belief, engaged in undisclosed conversion of assets
                  belonging to the Master Fund and failed to disclose such breaches of his fiduciary
                  duty.

         66.      The above misrepresentations and omissions were material to Plaintiffs and the

  other investors’ evaluation of the Fund, and their decision to invest in, and continue to maintain

  their respective investments, in the Fund.

         67.      Defendants knew that prospective and current investors, including Plaintiffs,

  would rely to their detriment upon the above misrepresentations and omissions, and, indeed,

  intended for such investors and Plaintiffs to rely on those misrepresentations and omissions in

  order to take a beneficial interest in the Master Fund and continue to hold that investment.

         68.      Plaintiffs and the other investors were reasonable in relying upon the

  misrepresentations and omissions in the offering materials and financial statements.

                                 CLASS ACTION ALLEGATIONS

         69.      Plaintiffs bring this action pursuant to Federal Rule of Civil Procedure 23(a) and

  (b)(2) and/or (b)(3) on behalf of themselves and a nationwide class consisting of:

                  All investors who purchased or otherwise held a beneficial interest in one
                  or more of the TCA funds on January 21, 2020 (the “Class”).




                                                   17
Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 18 of 28



         70.     The Class Period begins when the earliest Class member made its investment in

  one or more of the TCA funds and continued to hold a beneficial interest in the Master Fund

  through January 21, 2020.

         71.     The Class excludes Defendants, any entity in which any Defendant has a

  controlling interest, Defendants’ officers, directors, legal representatives, successors, and

  assigns, and Defendants’ immediate family members.

         72.     Numerosity.      Based on TCA Management’s SEC disclosures, the Fund had

  approximately four hundred beneficial owners at the time it discontinued redemptions and began

  dissolution.

         73.     Typicality. Plaintiffs’ claims are typical of the claims of the Class insofar as

  Plaintiffs similarly owned a beneficial interest in the Master Fund at the time redemptions ceased

  and dissolution began, and were therefore harmed by the same wrongful activity as other Class

  members.

         74.     Adequacy. Plaintiffs will fairly and adequately protect the interests of the Class

  and do not have any claims that are antagonistic to those of the Class. Plaintiffs have retained

  counsel experienced in complex nationwide class actions, including securities litigation.

  Plaintiffs’ counsel will fairly, adequately, and vigorously protect the interests of the Class.

         75.     Commonality and Predominance.               Common questions of law and fact

  predominate over any questions affecting individual Class members, including, but not limited

  to, the following:

         a. Whether the offering materials and financial statements contained material
            misrepresentations and/or omissions of material fact that induced Class
            members’ initial and continued investment in the Fund until the dissolution
            was announced and redemptions were suspended;




                                                   18
Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 19 of 28



         b. Whether TCA Management, Press, and the other Defendants breached their
            obligations under the Investment Adviser Act of 1940 and fiduciary duties to
            Plaintiffs and the Class by artificially inflating the NAV and reported returns
            of the Master Fund, and by diverting funds from the Master Fund; and

         c. Whether Plaintiffs and Class members were damaged as a result of
            Defendants’ conduct.

         76.     Superiority. A class action is superior to other available methods for the fair and

  efficient adjudication of this controversy. The burden and expense of managing many actions

  arising from Defendants’ fraud, and the potential for inconsistent results, counsel in favor of a

  class action –– which presents far fewer management difficulties and provides the benefits of

  single adjudication, economy of scale, and comprehensive supervision by a single court.

            EQUITABLE TOLLING AND DISCOVERY OF THE WRONGDOING

         77.     As a result of Defendants’ conduct, Plaintiffs and Class members were not aware

  of Defendants’ misconduct and were prevented from learning the facts necessary to commence

  an action against Defendants for the wrongful conduct alleged in this complaint until the

  whistleblower complaint was disclosed and TCA Management sent the liquidation notice. The

  facts necessary for Plaintiffs to formulate the basis of a complaint and satisfy applicable pleading

  standards were within the exclusive control of Defendants, as well as the individuals and entities

  that aided and abetted Defendants. Rather than disclosing that information to Plaintiffs and the

  Class, Defendants opted to conceal it, including by promulgating the offering memorandum,

  annual financial statements, and other statements about the Master Fund and Feeder Funds’

  business and performance without including appropriate disclosures.

         78.     Plaintiffs and the members of the Class have acted diligently in seeking to bring

  their claims promptly. Because of Defendants’ active steps — including, but not limited to,

  concealing the material information detailed above — Plaintiffs assert the applicable statute of




                                                  19
Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 20 of 28



  limitations for Plaintiffs and the Class’s claims were tolled, and Defendants are equitably

  estopped from asserting any statute of limitations defense.

          79.     Defendants are equitably estopped from asserting that any otherwise applicable

  period of limitations has run.

          80.     In addition, as a result of Defendants’ breaches of fiduciary duties and other

  wrongdoing, and concealment of the same (as described herein), Plaintiffs and Class members

  were prevented from discovering their claims against Defendants until recently.

          81.     Accordingly, the discovery rule also applies to toll the statute of limitations in this

  case.

          82.     With regard to the derivative claims set forth herein, any demand by Plaintiffs that

  TCA Management authorize a lawsuit by the Master Fund against itself would be futile because

  of Defendants’ complete domination and control of the Master Fund.

                                        CAUSES OF ACTION

                                           COUNT I
                     Rescission Under the Investment Advisers Act of 1940
            (Against All Defendants on behalf of the Master Fund and Feeder Funds)

          83.     Plaintiffs reallege and incorporate by reference paragraphs 1 through 82 as if set

  forth in full herein.

          84.     This is a derivative action on behalf of the Master Fund and Feeder Funds.

          85.     As set forth above, any demand for the Master Fund or Feeder Funds to bring this

  claim would be futile.

          86.     This is an action for rescission and to recover restitution under the Investment

  Advisers Act of 1940 (“IAA”), specifically, Section 215(b).




                                                    20
Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 21 of 28



          87.     Under Section 214 of the IAA, this Court has jurisdiction, and venue belongs in

  the Southern District of Florida because Defendants transacted their business in Miami-Dade

  County, Florida.

          88.     Defendants, including TCA Management and the individual Defendants, are the

  investment advisor, and officers and directors, to the Master Fund and Feeder Funds.

          89.     Defendants used the mails and interstate commerce to defraud Plaintiffs and Class

  members by, among other things, fraudulently misrepresenting material facts and fraudulently

  concealing and failing to state material facts with the intent to deceive or defraud Plaintiffs, all as

  set forth herein.

          90.     Further, on information and belief, Defendants acted for their own respective

  accounts by cashing out their investments in the Master Fund at inflated NAVs prior to the

  initiation of the dissolution.

          91.     By violating the IAA, the Master Fund and Feeder Funds are entitled to rescission

  of the their agreements with TCA Management and/or the other Defendants, and the return of all

  fees paid to Defendants by the Master Fund and Feeder Funds.

          92.     The Master Fund and Feeder Funds have been damaged by Defendants’ actions in

  an amount to be proven at trial, but which is believed to be in excess of $5,000,000. In addition,

  and in the alternative, Plaintiffs, acting on behalf of the Master Fund and Feeder Funds, are

  entitled to an order that Defendants be required to disgorge all fees, and recession of the

  agreement between TCA Management and the Master Fund and Feeder Funds.




                                                    21
Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 22 of 28



                                          COUNT II
                                   Breach of Fiduciary Duty
            (Against All Defendants on behalf of the Master Fund and Feeder Funds)

          93.     Plaintiffs reallege and incorporate by reference paragraphs 1 through 82 as if set

  forth in full herein.

          94.     This is a derivative action on behalf of the Master Fund and Feeder Funds.

          95.     Defendants were the investment advisor, and officers and directors, to the Master

  Fund and Feeder Funds, and accordingly, owed a fiduciary duty to those funds.

          96.     Defendants defrauded the Master Fund and Feeder Funds by, among other things,

  fraudulently misrepresenting material facts and fraudulently concealing and failing to state

  material facts with the intent to deceive or defraud those funds, all as set forth herein. Further,

  on information and belief, Defendants acted for their own respective accounts by cashing out

  their investments in the Master Fund at inflated NAVs prior to the initiation of the dissolution.

          97.     In addition, Defendants mismanaged the Master Fund and Feeder Funds by

  overleveraging borrowers in order to take their assets and artificially inflating the NAV of the

  Funds to the detriment of the Master Fund, Feeder Funds, and the borrowers.

          98.     By virtue of their domination and control, Defendants reaped enormous profits

  from their management of the Master Fund and Feeder Funds.

          99.     The Master Fund and Feeder Funds have been damaged by the Defendants’

  actions in an amount to be proven at trial. That amount is believed to be in excess of $5,000,000.

          100.    Defendants’ actions were willful, malicious, and taken in willful and wanton

  disregard of the Master Fund and Feeder Funds’ rights. Alternatively, Defendants’ actions were

  so reckless or wanting in care that they constitute a conscious disregard or indifference to the




                                                  22
Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 23 of 28



  rights of the Master Fund and Feeder Funds. Thus, the Funds are entitled to an award of punitive

  damages.

                                             COUNT III
                                    Negligent Misrepresentation
                                  (Directly Against All Defendants)

          101.    Plaintiffs reallege and incorporate by reference paragraphs 1 through 81 as if set

  forth in full herein.

          102.    This is a direct action against Defendants for negligent misrepresentation.

          103.    Defendants misrepresented material facts and concealed and/or failed to state

  material facts. Specifically, among other things, Defendants prepared and authorized financial

  statements, offering documents, and newsletters, that artificially inflated the NAV of the Master

  Fund, which resulted in significant unearned fees being paid to Defendants and massive losses to

  the Master Fund through inflated redemptions of investors that redeemed before January 21,

  2020, among other things.

          104.    Defendants should have known that those statements and material omissions were

  false and misleading when made.

          105.    Defendants made the false representations and omitted material facts intending to

  induce Plaintiffs and Class members to rely on the representations and invest in beneficial

  ownership interests in the Master Fund.

          106.    Plaintiffs and Class      members justifiably relied on         Defendants’ false

  representations and non-disclosures in investing and taking a beneficial ownership interest in the

  Master Fund and, as a result, were injured insofar as their interests have declined in value

  materially.




                                                   23
Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 24 of 28



          107.    Defendants’ actions were so reckless or wanting in care that they constitute a

  conscious disregard or indifference to the rights of the Plaintiffs and Class members. Thus,

  Plaintiffs and Class members are entitled to an award of punitive damages.

                                             COUNT IV
                                      Breach of Fiduciary Duty
                                  (Directly Against All Defendants)

          108.    Plaintiffs reallege and incorporate by reference paragraphs 1 through 81 as if set

  forth in full herein.

          109.    This is an action against Defendants for breach of fiduciary duty.

          110.    TCA Management was a registered investment advisor under the IAA and the

  individual Defendants were controlling directors and managers of TCA Management.

          111.    TCA Management and its controlling directors and managers owed a fiduciary

  duty to the Master Fund, Feeder Funds, and their beneficial owners, including Plaintiffs and

  Class members. Specifically, Defendants offered investment advice and managed the pooled

  investment of the Master Fund for the beneficial owners thereof.

          112.    As such, TCA Management and the individual Defendants owed fiduciary duties

  to all beneficial owners of the Master Fund.

          113.    As described herein, Defendants breached their fiduciary duties by (1) causing

  and failing to inform the beneficial owners of the Master Fund that the NAV was artificially

  inflated with phantom advisory fees and bad loans, (2) failing to disclose that the true business

  model was to make high interest loans in order to seize borrowers’ assets, (3) and by failing to

  disclose the material information about Press’s background, among other things set forth herein.

          114.    As a direct and proximate result of Defendants’ breaches of their fiduciary duties,

  Plaintiffs and Class members were damaged.




                                                  24
Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 25 of 28



            115.   Defendants’ actions were intentional or so reckless or wanting in care that they

  constitute a conscious disregard or indifference to the rights of the Plaintiffs and Class members.

  Thus, Plaintiffs and Class members are entitled to an award of punitive damages.

            116.   Accordingly, Plaintiffs and Class members are entitled to damages in an amount

  to be proven at trial.

                                              Count V
                                         Unjust Enrichment
                                  (Directly Against All Defendants)

            117.   Plaintiffs reallege and incorporate by reference paragraphs 1 through 81 as if set

  forth in full herein.

            118.   Plaintiffs and Class members have conferred a benefit upon Defendants by

  investing as beneficial owners of the Master Fund, which was used by Defendants to generate

  their own inflated fees and to redeem other investors’ interests at inflated values, among other

  things.

            119.   Defendants voluntarily accepted and retained the benefits conferred upon them by

  Plaintiffs and Class members.

            120.   The circumstances are such that it would be inequitable for the Defendants to

  retain the benefit without paying the value thereof to Plaintiffs and Class members.

                                       PRAYER FOR RELIEF

            WHEREFORE, Plaintiffs pray for judgment and relief as follows:

            A.     Determining that this action is a proper class action under Rule 23 of the Federal

  Rules of Civil Procedure, and appointing Plaintiffs’ counsel as Class counsel;




                                                   25
Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 26 of 28



         B.       Awarding compensatory damages to Plaintiffs and the Class against all

  Defendants, jointly and severally, for all damages sustained as a result of Defendants’

  wrongdoing in an amount to be determined at trial;

         C.       Awarding punitive damages to Plaintiffs and the Class against Defendants for the

  legal Counts;

         D.       Awarding Plaintiffs and the Class pre-judgment and post-judgment interest to the

  extent permitted by law;

         E.       Awarding Plaintiffs and the Class their reasonable costs and expenses incurred in

  this action, including counsel fees and expert fees;

         F.       Granting Plaintiffs and the Class appropriate equitable relief; and

         G.       Granting such other and further relief as the Court may deem just and proper.

                                   DEMAND FOR JURY TRIAL

         Plaintiffs demand trial by jury on all issues so triable pursuant to Rule 38 of the Federal

  Rules of Civil Procedure.




                                                   26
Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 27 of 28



  Respectfully submitted this 30th day of April, 2020.

  WEINBERG WHEELER HUDGINS                            SILVER LAW GROUP
  GUNN & DIAL, LLC

  /s/Aaron M. Cohn                                    /s/ Scott L. Silver
  Aaron M. Cohn, Esq.                                 Scott L. Silver
  Florida Bar No.: 95552                              Fla. Bar No. 095631
  Weinberg Wheeler Hudgins                            11780 W. Sample Road
  Gunn & Dial, LLC                                    Coral Springs, Florida 33065
  2601 South Bayshore Drive                           T: (954) 755-4799
  Suite 1500                                          F: (954) 755-4684
  Miami, FL 33133                                     E-mail: ssilver@silverlaw.com
  T: (305) 455-9500                                   rfeinberg@silverlaw.com
  F: (305) 455-9501                                   Counsel for Plaintiff
  E-mail: acohn@wwhgd.com
  dmallqui@wwhgd.com
  mferrer@wwhgd.com
  Counsel for Plaintiff

  GIBBS LAW GROUP LLP

  /s/ David Stein
  David Stein (pro hac vice to be submitted)
  Kyla J. Gibboney (pro hac vice to be submitted)
  505 14th Street, Suite 1110
  Oakland, CA 94612
  T: (510) 350-9700
  F: (510) 350-9701
  E-mail: ds@classlawgroup.com
  kjg@classlawgroup.com
  Counsel for Plaintiff




                                                 27
Case 1:20-cv-21808-RNS Document 1 Entered on FLSD Docket 04/30/2020 Page 28 of 28
